DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 10, 12-14, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US Patent Application Publication 2012/0231626 (herein referred to as Lee’626) in view of Lee et al, US Patent 6,703,296 (herein referred to as Lee’296) and Weidman et al, US Patent Application Publication 2006/0251800 (all as cited in previous Office Action).

Regarding claim 1, Lee’626 teaches a processing method comprising exposing a substrate 102 surface 108 (and top surface of 102) having at least one trench 104 therein to a polysilane precursor [Si2H6, 0027] to form a silicon-containing nucleation 350 within the trench (figure 3A and step 201 in figure 2); and exposing the nucleation layer to a metal precursor and a reducing agent to form a metal silicide film on the nucleation layer (Note: As disclosed in [0028], which discloses deposition of an integrated layer 110 by exposing the nucleation layer to a metal and reducing agent nitrogen to form a metal nitride layer. [0027] discloses that the metal from layer 110 to form a metal silicide. Further, claim 1 recites the limitation of reacting the silicon containing layer with a metal, tungsten, to form a silicide layer).

Lee’626 teaches the step of exposing the nucleation layer to a metal precursor and a reducing agent comprising hydrogen is sequentially.

Lee’296 teaches the step of exposing the nucleation layer to a metal precursor (WF6, column 3, line 55-61) and a reducing agent comprising hydrogen (H2, column 3, line 55-61) sequentially to form a metal silicide film 260 on the nucleation layer by teaching the use of ALD for form the silicide layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee’296 with that of Lee’626 because the reference of Lee’296 teaches a generally known means of deposition of a metal layer for forming a metal silicide layer.

	Lee’626 and Lee’296 fail to teach the metal comprising molybdenum.



It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Weidman with that of Lee’626 and Lee’296 because in addition to tungsten, molybdenum is another well-known and conventionally used metal that is commonly used in the art to form a metallic silicide layer.

Regarding claim 2, Lee’626 teaches a processing method comprising exposing a substrate 102 surface 108 (and top surface of 102) having at least one feature 104 thereon to a poly-silane precursor [Si2H6, 0027] to form a silicon nucleation layer 350 having a thickness on the at least one feature by a thermal degradation process: and exposing the substrate surface to a metal precursor and a reducing agent to form a metal silicide film on the nucleation layer.

Lee’626 fails to teach the step of exposing the nucleation layer to a metal precursor and a reducing agent comprising hydrogen is sequentially, the metal precursor is a metal halide, and the metal comprising molybdenum.

Lee’296 teaches the step of exposing the nucleation layer to a metal halide precursor (WF6, column 3, line 55-61) and a reducing agent comprising hydrogen is H2, column 3, line 55-61) sequentially to form a metal silicide film 260 on the nucleation layer by teaching the use of ALD for form the silicide layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee’296 with that of Lee’626 because the reference of Lee’296 teaches a generally known means of deposition of a metal layer for forming a metal silicide layer.

	Lee’626 and Lee’296 fail to teach the metal comprising molybdenum.

Weidman teaches the metal layer is selected from molybdenum [0030] because molybdenum is another well-known and conventionally used metal that is commonly used in the art to form a metallic silicide layer.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Weidman with that of Lee’626 and Lee’296 because in addition to tungsten, molybdenum is another well-known and conventionally used metal that is commonly used in the art to form a metallic silicide layer.

Regarding claims 3-5, and 16, Lee’626 teaches the poly-silane comprises one or more of disilane, trisilane, tetrasilane, neopentasilane, hexasilane or cyclohexasilane 

Regarding claims 9 and 10, Lee’626, Lee’296, and Weidman fail to teach forming the silicon-containing nucleation layer occurs at a pressure in the range of about 500 moor to about 100 Torre and forming the silicon-containing nucleation layer occurs at a temperature in the range of about 350°C to about 550°C.

However, it has been held that the pressure and temperature used to form the silicon containing nucleation layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the pressure and temperature used to form the silicon containing nucleation layer claimed and the Prior Art shows the formation of a tungsten silicide nucleation layer, it would have been obvious to one of ordinary skill in the art to select a suitable pressure and temperature used to form the silicon containing nucleation layer in the method of the combined references

The specification contains no disclosure of either the critical nature of the claimed pressure and temperature used to form the silicon containing nucleation layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 12 and 18, Lee’626, Lee’296, and Weidman fail teach the nucleation layer has a thickness in the range of about 20A to about 60A.

However, it has been held that the thickness of the nucleation layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the nucleation layer claimed and the Prior Art shows a nucleation layer with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable thickness of the nucleation layer in the method of the combined references

The specification contains no disclosure of either the critical nature of the claimed thickness of the nucleation layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).



Regarding claims 14 and 20, Lee6’626 teaches the metal silicide film forms conformally on the at least one feature with a conformality greater than about 80% (as shown in figure 3B).

Regarding claim 21, Lee’626, Lee’296, and Weidman fail teach the trench has a depth of greater than about 900 nm.

However, it has been held that the depth of the trench will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the depth of the trench claimed and the Prior Art shows a trench depth of 200nm it would have been obvious to one of ordinary skill in the art to select a suitable trench depth in the method of the combined references.

The specification contains no disclosure of either the critical nature of the claimed trench depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee’626, Lee’296, and Weidman as applied to claim 1 above, and further in view of Ishizaki et al, US Patent 7,651,568 (as cited in previous Office Action).

Regarding claim 6, Lee’626, Lee’296, and Weidman fail to teach the metal precursor is one or more of MoF6 or MoClx, where x is 5 or 6 (figure 1).

6 or MoClx, where x is 5 or 6 (column 10, lines 33-35) as a conventional material that is commonly used to deposit a molybdenum layer.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Ishizaki with that of Lee’626, Lee’296, and Weidman because MoF6 is a conventional material that is commonly used to deposit a molybdenum layer.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US Patent 6,703,296 (herein referred to as Lee’296) in view of Lee et al, US Patent Application Publication 2012/0231626 (herein referred to as Lee’626), Thompson et al, US Patent Application Publication 2015/0275364, Satoh, US Patent Application Publication 2013/0137262, and Gaczi, US Patent 4,766,006 (all as cited in previous Office Action).

Regarding claim 15, Lee’296 teaches a processing method comprising  exposing at least a portion of the substrate surface to a first process condition in a first section of the processing chamber, the first process condition comprising silane (as shown in first step of figure 1, as “introducing SiH4”),  exposing the substrate surface to a second process condition in the second section of the processing chamber, the second process condition comprising a metal precursor (as shown in third step of figure 1, as “introducing WF6 with controlled flow rate to prevent consumption of substrate si” ); repeating exposure to the first process condition and the second process condition to grow a nucleation layer 250 having a thickness (as shown in figure 1, by repeating steps (a) to form layer 250 in figure 2D), a third process condition, with the third process condition comprising hydrogen (column 3, lines 55-61 to form layer 260); and, with the second and third process conditions form a metal-rich metal silicide film of a predetermined thickness, the meta-rich metal silicide film having in the range of about 5 atomic % to about 20 atomic % silicon (Note: the tungsten silicide 260 as disclosed by Lee is formed as the same process disclosed in [0039] of Applicant’s originally-filed Specification. Therefore, the amount of silicon in that layer 260 of Lee would meet the limitation of this claim).

Lee’296 fails to teach laterally moving the substrate surface through a gas curtain to a second section of the processing chamber; the silane precursor is a polysilane, 
 repeated lateral movement between the first process condition and second processing condition to grow the nucleation layer within at least one trench having a thickness in the range of 20A to 60A; laterally moving the substrate surface through a gas curtain to a section of the processing chamber having the third process condition; repeating the second and third process conditions to form a silicide within the trench,  the metal is molybdenum with the metal precursor being MoF6, and the substrate has at least one trench.

Lee’626 teaches the silane precursor is a polysilane [Si2H6, 0027] as a material that is commonly used in the art for forming a silicon-containing layer, and grow the 350 within at least one trench 104 (figures 3A-3B) in teaching an applicable use of forming a metal silicide film. Combining the teachings of Lee’626 with Lee’296 would then teach the limitations of “repeated lateral movement between the first process condition and second processing condition to grow the nucleation layer within at least one trench” and “repeating the second and third process conditions to form a silicide within the trench”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee’626 with that of Lee’296 because it is generally known in the art that metal silicides are used in various structures of a semiconductor device, such as trench gate, to improve the quality of the device made.

Lee’296 and Lee’626 fail to teach laterally moving the substrate surface through a gas curtain to a second section of the processing chamber; the thickness of the nucleation layer in the range of 20A to 60A, laterally moving the substrate surface through a gas curtain to a section of the processing chamber having the third process condition; and the metal is molybdenum with the metal precursor being MoF6.

Thompson teaches laterally moving the substrate surface through a gas curtain to a second section of the processing chamber [0079]; repeated lateral movement between the first and second processing conditions [0082] and laterally moving the substrate surface through a gas curtain to a section of the processing chamber having 

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Thompson with that of Lee’296 and Lee’626 because a multiple-chambered apparatus increases the number of substrate that may be processed, thereby improving the manufacturing process.

Lee’296, Lee’626, and Thompson fail to teach the thickness of the nucleation layer in the range of 20A to 60A; repeating the second and third process conditions, and the metal is molybdenum with the metal precursor being MoF6.

Satoh teaches repeating the second and third process conditions [0074] by ALD, which is also a generally known means of forming a tungsten-containing layer in which the process is repeated until the layer reaches its desired thickness.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Satoh with that of Lee’296, Lee’626, and Thompson because a multiple-chambered apparatus increases the number of substrate that may be processed, thereby improving the manufacturing process.

Lee’296, Lee’626, Thompson, and Satoh fail to teach the thickness of the nucleation layer in the range of 20A to 60A and the metal is molybdenum with the metal precursor being MoF6.

Gaczi teaches the metal is molybdenum with the metal precursor being MoF6 (abstract and column 5, line 45) because molybdenum is another well-known and conventionally used metal that is commonly used in the art to form a metallic silicide layer.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Gaczi with that of Lee’296, Lee’626, Thompson, and Satoh because in addition to tungsten, molybdenum is another well-known and conventionally used metal that is commonly used in the art to form a metallic silicide layer.

Lee’296, Lee’626, Thompson, Satoh, and Gaczi fail to teach the thickness of the nucleation layer in the range of 20A to 60A.

However, it has been held that the thickness of the nucleation layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the nucleation layer claimed and the Prior Art shows a nucleation layer with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable thickness of the nucleation layer in the method of the combined references.

The specification contains no disclosure of either the critical nature of the claimed thickness of the nucleation layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Response to Arguments

Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive. 

With regards to claims 1 and 2, in response to Applicant’s argument that the cited prior art reference of Lee’626 fail to teach hydrogen as a reducing agent, it is noted that the reference of Lee’296 does teach the formation of a metal film using a metal precursor and hydrogen, which has also been cited in the previous Office Action. 

Therefore, the rejection of claims 1 and 2 under 35 USC 103 using the previously cited prior art is maintained. 

	With regards to claims 5, 14, and 20, in response to Applicant’s argument that the cited prior art references fail to teach conformity of the deposited layers, MPEP 2125 also recites “…the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in 

Therefore, the rejection of claims 5, 14, and 20 under 35 USC 103 using the previously cited prior art is maintained. 

	With regards to claim 15, in response to Applicant’s argument that the cited prior art references fail to teach the claimed limitations, first, as explained above, the reference of Lee teaches steps 1 and 3 in figure 1 as “introducing SiH4” and “Introducing WF6 with controlled flow rate to prevent consumption of substrate si”. Second, as stated above [0039] of Applicant’s originally-filed Specification discloses a metal-rich metal silicide film as a metal film on a metal silicide film. Since the reference of Lee’296 teaches this structure of 250/260, the reference of Lee meets this limitation as well. 

	Therefore, the rejection of claim 15 under 35 USC 103 using the previously cited prior art is maintained.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899